Citation Nr: 1713306	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a disability manifested by painful legs, to include shin splints.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for residuals of a fractured left index finger.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a right foot disorder.

8.  Entitlement to service connection for a left foot disorder.

9.  Entitlement to service connection organic brain damage with post-concussion syndrome.

10.  Entitlement to an initial compensable rating for acne vulgaris.

11.  Entitlement to an initial compensable rating for a left deviated septum.

12.  Entitlement to an initial compensable rating for residuals of a fractured right fourth finger.

13.  Entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980.  

This comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the claims is currently held by the RO in Boston, Massachusetts.

In March 2011, the Veteran testified at a Video Conference Hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

As noted in the previous Board decision, the Veteran's claims of entitlement to service connection for headaches, a disability manifested by painful legs including shin splints, an anxiety disorder, residuals of a fracture left index finger, and a right knee disorder were initially denied by the RO in a July 1981 rating decision.  The Veteran's service records were unavailable and were not considered as a part of the record evidence by the RO in the July 1981 rating decision.  The Veteran did not appeal the July 1981 denial of his claims and that rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  In March 2008, the RO received the Veteran's service treatment records.  Accordingly, these issues will be considered on a de novo basis.  See 38 C.F.R. § 3.156 (c) (2016).  

The Board acknowledges that in a May 2009 decision, the RO denied entitlement to service connection for posttraumatic stress disorder and the Veteran did not appeal that decision.  However, based on the lay and medical evidence of record the issue of an acquired psychiatric disorder has been recharacterized as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

All Issues

A July 2011 VA treatment record shows that the Veteran was recently approved for Social Security Administration (SSA) benefits.  However, a review of the Veteran's claims file does not reveal any SSA records.  As such, a remand is necessary to obtain such records.  

Acquired Psychiatric Disorder

Here, the April 1982 VA examination diagnosed generalized anxiety disorder, chronic with schizoid features but did not provide a nexus opinion.  A June 2011 VA treatment record shows that the Veteran was noted as having PTSD due to emotional, physical and sexual abuse in the military.  The January 2014 VA examiner diagnosed depressive disorder, not otherwise specified (NOS) and concluded, in summary, that the Veteran's disorder was not due to a service-related TBI.  

The Board also notes that in February 2009 the RO issued a formal finding of unavailability of information to corroborate the Veteran's reported stressors.  However, in a January 2017 statement, the Veteran provided additional details regarding his reported stressors.  Based on the above, the Board finds that on remand, the Veteran should be provided with a personal assault stressor notice letter, the RO should attempt to verify the Veteran's reported stressors and the Veteran should be afforded a new VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disability.  

Increased Rating Claims

The Board notes that the Veteran was last afforded a VA examination to determine the severity of his acne and fourth right finger in December 2008.  The Veteran was last afforded a VA examination to determine the current severity of his deviated septum in February 2009.  Given the length of time since the Veteran's last VA examinations and that the issues are being remanded for other development, the Board finds that the Veteran should be afforded new VA examinations to determine the current severity of his service-connected acne, right fourth finger and deviated septum.  

38 C.F.R. § 3.324

Finally, the issue of entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is inextricably intertwined with the foregoing, and so disposition of the issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should furnish to the Veteran a personal assault stressor notice letter pursuant to 38 C.F.R. § 3.304 (f)(5) (2016). 

2. Provide the Veteran another opportunity to identify any pertinent private or VA treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3. Obtain VA treatment records dated January 2014 to the present.

4. Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

5. Contact the appropriate sources and request information regarding the Veteran's reported stressors, to include being attacked by other soldiers due to a mistaken identity, a fellow-marine dying in a drunk driving incident while at home, being sucker punched by a sergeant, being sexually assaulted by a sergeant, training in the desert, almost being stabbed off base in the Philippines, the hostage situation in Iran and participating in war games.  

The Board advises that the Veteran described these stressors in a January 2017 statement.  

6. After receiving a response, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disabilities.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.

The examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record, to include generalized anxiety, depression and PTSD (see April 1982 VA examination, June 2011 VA treatment records and January 2014 VA examination); the examiner should attempt to reconcile the diagnoses. 

If a PTSD diagnosis is confirmed, the examiner is to identify the stressor(s) upon which the diagnosis of PTSD was made. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to military service? 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

7. Schedule the Veteran for a new VA examination to determine the current severity of his acne vulgaris.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should describe all of the symptoms related to the Veteran's acne vulgaris. 
The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's acne vulgaris.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

8. Schedule the Veteran for a new VA examination to determine the current severity of his deviated septum.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should describe all of the symptoms related to the Veteran's deviated septum. 

The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's deviated septum.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

9. Schedule the Veteran for a new VA examination to determine the current severity of his residuals of a fractured right fourth finger.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic and range of motion testing, the examiner should describe all of the symptoms related to the Veteran's residuals of a fractured right fourth finger. 

The examiner should record the results of range of motion testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and of the left fourth finger or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's residuals of a fractured right fourth finger.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

10. After completing the above, and any additional development deemed necessary, the issues should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




